UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2010 Item 1. Report to Stockholders. FundX Upgrader Funds FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund FundX ETF Aggressive Upgrader Fund FundX ETF Upgrader Fund FundX Tactical Upgrader Fund FundX Tactical Total Return Fund Annual Report October 31, 2010 FundX Upgrader Funds Table of Contents Shareholder Letter 2 FundX Upgrader Fund Manager’s Discussion of Fund Performance 4 Performance Chart 5 Schedule of Investments 6 FundX Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 8 Performance Chart 9 Schedule of Investments 10 FundX Conservative Upgrader Fund Manager’s Discussion of Fund Performance 12 Performance Chart 13 Schedule of Investments 14 FundX Flexible Income Fund Manager’s Discussion of Fund Performance 16 Performance Chart 17 Schedule of Investments 18 FundX ETF Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 20 Performance Chart 21 Schedule of Investments 22 FundX ETF Upgrader Fund Manager’s Discussion of Fund Performance 24 Performance Chart 25 Schedule of Investments 26 FundX Tactical Upgrader Fund Manager’s Discussion of Fund Performance 28 Performance Chart 29 Schedule of Investments 30 FundX Tactical Total Return Fund Manager’s Discussion of Fund Performance 32 Performance Chart 33 Schedule of Investments 34 Statements of Assets and Liabilities 38 Statements of Operations 40 Statements of Changes in Net Assets 42 Financial Highlights 50 Notes to Financial Statements 58 Report of Independent Registered Public Accounting Firm 67 Additional Information 68 WWW.UPGRADERFUNDS.COM FundX Upgrader Funds October 31, 2010 Dear Fellow Shareholders, We are happy to report healthy gains across all of our strategies for the fiscal year ending October 31, 2010 as global markets continued to recover from the bear market that ended in March 2009. Despite modest volatility in January and February 2010, markets marched higher through our semi-annual update in April. Bond yields also surged, as investors continued to unwind the flight-to-safety trades that pushed treasury yields to historic lows in early 2009. As the stock market reached a peak in April 2010, the 10-year US treasury yield also peaked, just above 4%. Then, as global stock market indexes surrendered their 2010 gains in May and June, bond yields dropped.Some of the decline in bond yields is attributable to renewed equity volatility, as an aversion to stock risk prompted investors to jump into bonds, running up prices.Moreover, investors grew concerned about sovereign credit in Europe. Finally, the anticipation of large purchases by the US Federal Reserve (known as quantitative easing or QE2) sent the 10-year US treasury yield as low as 2.3% before rebounding slightly. Strong earnings and cheap credit helped global stock markets re-gain their footing by September, and most indexes are back at or near the April 2010 highs as of October 31, 2010. Volatility wasn’t restricted to stocks and bonds. Currencies also traded in a wide range as investor fears regarding European sovereign debt moved in and out of the spotlight. Several commodities surged as growing demand in emerging markets stoked by expanding liquidity in developed markets led to renewed global inflation fears. The Challenge of Volatility Like many active investment strategies, Upgrading struggled while adjusting to the volatility of leadership swings in 2010. Fortunately, diversification and the smoothing effect of our scoring system allowed us to weather this year with competitive results, despite the drag of intermittent whip-saws. Although we would prefer to report performance that led our benchmarks, several of our strategies lagged, albeit slightly. Market leadership ebbs and flows, and we will periodically be led into false starts. By moving incrementally and staying disciplined, we seek to minimize any long-term damage – and we take comfort knowing that these setbacks have historically been transitory. When faced with a whip-saw, our system quickly re-aligns your portfolios with the prevailing trend. In this report you will find details of some of the key trends that impacted each of the Upgrader funds over the trailing 12-months. We remain diligent in our commitment to aligning your portfolios to current leadership trends, and at the same time, maintaining a balance between risk and reward potential consistent with each fund’s long-term investment objectives. We are grateful to our shareholders for allowing us to dedicate our resources - including decades of research, experience and commitment - to the pursuit of your long-term investment goals. Our most important aspiration is for our investors to select the right combination of these funds to allow you to weather market volatility, benefit from our disciplined management, and reach your long-term investment objectives. We hope you find this report informative, and also remind you that we are always eager to discuss any questions, comments or concerns you may have. Sincerely, Janet Brown President, DAL Investment Company WWW.UPGRADERFUNDS.COM - 2 - FundX Upgrader Funds Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, non-diversification, fixed income investments, and short sales.Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. HOW WE CLASSIFY FUNDS CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. CLASS 4: TOTAL RETURN (BALANCED) FUNDS Class 4 funds tend to be more defensive and usually have lower volatility than the domestic stock market. These funds may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. CLASS 5: FIXED INCOME (BOND) FUNDS Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. References to other funds should not be interpreted as an offer of these securities. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends.The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index.The Barclays Capital Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. An investment cannot be made directly in an index. Sector weighting and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for further sector and holdings information.Current and future portfolio holdings are subject to risk. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC. Must be preceded or accompanied by a prospectus. WWW.UPGRADERFUNDS.COM - 3 - FundX Upgrader Fund (FUNDX) The FundX Upgrader Fund provides a core equity portfolio for investors seeking long-term growth and willing to accept average stock market volatility. Upgrading is a disciplined investment strategy that selects funds based on near-term performance with the flexibility to invest globally in the sectors, regions and strategies we identify as current market leaders. From October 31, 2009 through October 31, 2010, global stock markets gained, building on the rebound off the bear market lows of March 2009. As is typical of trend reversals, the greatest gains were from higher risk funds that specialize in more speculative emerging markets, small cap stocks, and areas that had been hurt worst in the recent declines. Following the trend, FUNDX embraced the rally and by October 31, 2009, our portfolio held more than 13% emerging markets. FUNDX always invests mainly in less speculative “core” funds, and leadership in that part of the portfolio was shared by mid-cap US based funds and foreign funds. The rally ran into some moderate volatility in early 2010, and most indexes peaked in April. Emerging markets and foreign funds that had led the rally fell first, and by the end of April, most indexes had begun a correction that lasted through July and ended in peak-to-trough declines of 14% to 25%. FUNDX had rallied more than the benchmark S&P500 index between October 2009 and the peak in April 2010, and declined more than the index through the correction. Stock markets weren’t the only area that faced volatility, currencies also swung wildly – mainly due to fear related to European sovereign credit strains. This prompted our portfolio to dramatically reduce foreign equity exposure in favor of domestic funds. Most equity indexes stabilized between July and September and by the end of October 2010, most were at or near the April peak. Some foreign funds, especially emerging markets, came back to life and FUNDX incrementally integrated them back into the portfolio. The modest whip-saws we faced this year caused FUNDX to lag the benchmark, but our flexibility, discipline and diversification helped to minimize the damage and allow the Fund to participate in the bulk of the rebound. As tempting as it may be to look back and dwell on the relative profitability of each trade, we believe it’s more important to acknowledge that market leadership is fickle and often ebbs and flows in fits and starts. Sometimes we get whip-sawed, and when that happens, the important thing is to allow our portfolio to re-adjust and potentially get back on track as quickly as possible. Over time, meaningful leadership trends can last for years. We have managed portfolios based on Upgrading for more than 40 years, and have occasionally been humbled in periods when the strategy lagged the benchmark. We remind ourselves, however, that actions designed to track a benchmark require investors to forfeit the opportunity to out-perform that benchmark over time. Market leadership is obvious in hindsight. Real-time, our goal is to continually align our portfolios based on our proven scoring system and current observations. Having decades of experience, a long-term track record, and a long-term focus on our side, we remain disciplined, flexible and confident as ever. WWW.UPGRADERFUNDS.COM - 4 - FundX Upgrader Fund FundX Upgrader Fund Value of $10,000 vs S&P 500 Index and Dow Jones Wilshire 5000 Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (11/1/01), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Upgrader Fund S&P 500 Index Dow Jones Wilshire 5000 Index 1 year 14.20% 16.52% 19.41% 3 Year -11.13% -6.49% -5.46% 5 Year 2.19% 1.73% 2.58% Since Inception (11/1/01) 5.61% 2.95% 4.30% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 5 - FundX Upgrader Fund Schedule of Investments at October 31, 2010 Shares Value INVESTMENT COMPANIES: 99.9% Class 1 & 2 Funds: 27.9%^ Driehaus Emerging Markets Growth Fund* $ iShares MSCI Emerging Markets Index Fund Oppenheimer Developing Markets Fund PowerShares QQQ ETF Rydex S&P Midcap 400 Pure Growth ETF SDPR S&P Emerging Markets Small Cap ETF Vanguard Emerging Markets ETF Wells Fargo Advantage Growth Fund* Wells Fargo Advantage Small Cap Value Fund Total Class 1 & 2 Funds Class 3 Funds: 72.0%^ AllianceBernstein Small/Mid Cap Value Fund Ariel Fund† Invesco Van Kampen Global Franchise Fund iShares Dow Jones Select Dividend Index Fund iShares Russell MidCap Value Index Fund Matthews Asian Growth & Income Fund Oakmark International Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged)† PIMCO StocksPLUS Total Return Fund† Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF SPDR S&P Dividend ETF T. Rowe Price International Stock Fund TweedyBrowne Global Value Fund Wells Fargo Advantage Discovery Fund*† Wintergreen Fund† Yacktman Fund Total Class 3 Funds Total Investment Companies (Cost $302,563,288) SHORT-TERM INVESTMENTS: 0.2% Invesco AIM STIT - Treasury Portfolio, 0.06%# Total Short-Term Investments (Cost $767,318) Total Investments: 100.1% (Cost $303,330,606) Liabilities in Excess of Other Assets: (0.1%) ) Net Assets: 100.0% $ * Non-income producing. † A portion of this security is considered illiquid.As of October 31, 2010, the total market value of securities considered illiquid was $12,079,936or 3.5% of net assets. # Seven-day yield as of October 31, 2010. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 6 - FundX Upgrader Fund Schedule of Investments at October 31, 2010, Continued ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 7 - FundX Aggressive Upgrader Fund (HOTFX) The FundX Aggressive Upgrader Fund provides a speculative equity portfolio for investors seeking long-term growth and willing to accept above average stock market volatility. Upgrading is a disciplined investment strategy that selects funds based on near-term performance with the flexibility to invest globally in the sectors, regions and strategies we identify as current market leaders. From October 31, 2009 through October 31, 2010, global stock markets grew, building on the rebound off the bear market lows of March 2009. As is typical of trend reversals, the greatest gains were from higher risk funds that specialize in more speculative emerging markets, small cap stocks, and areas that had been hurt worst in the recent declines. HOTFX more assertively incorporates higher-risk underlying funds into its mix.By October 31, 2009 the portfolio had embraced the market rally and held more than 22% emerging markets.HOTFX invests roughly 40% in less speculative “core” funds, and leadership in that part of the portfolio was shared by mid-cap US based funds and foreign funds. The rally ran into some moderate volatility in early 2010, and most indexes peaked in April. Emerging markets and foreign funds that had led the rally fell first, and by the end of April, most indexes had begun a correction that lasted through July and ended in peak-to-trough declines of 14% to 25%. HOTFX had rallied more than the S&P500 Index between October 31, 2009 and the peak in April 2010, and declined more than that index through the correction.Our system responded by prompting us to lighten up on some of the more volatile components of the portfolio, and by the end of June HOTFX had almost no emerging markets holdings. Stock markets weren’t the only area that faced volatility, currencies also swung wildly – mainly due to fear related to European sovereign credit strains. This prompted our portfolio to dramatically reduce foreign equity exposure in favor of domestic funds. Most equity indexes stabilized between July and September and by the end of October 2010, most were at or near the April peak.Some foreign funds, especially emerging markets, came back to life and HOTFX incrementally integrated them back into the portfolio.The market’s strength, which resumed in early July, caused HOTFX to outperform the broad market indexes from then until the end of the fiscal year, but this was not enough to yet overcome the underperformance of April to July. The modest whip-saws we faced this year caused HOTFX to lag the benchmark for the twelve months.But our flexibility, discipline and diversification helped to minimize the shortfall, to allow the fund to participate in the rebound and to earn gains. As tempting as it may be to look back and dwell on the relative profitability of each trade, we believe it is more important to acknowledge that market leadership is fickle and often ebbs and flows in fits and starts. Sometimes we get whip-sawed, and when that happens, the important thing is to allow our portfolio to re-adjust and potentially get back on track as quickly as possible. Over time, meaningful leadership trends can last for years. We have managed portfolios based on Upgrading for more than 40 years, and have occasionally been humbled in periods when the strategy lagged the benchmark. We remind ourselves, however, that actions designed to slavishly track a benchmark require investors to forfeit the opportunity to out-perform that benchmark over time. Market leadership is obvious in hindsight. Real-time, our goal is to continually align our portfolios based on our proven scoring system and current observations. Having decades of experience, a long-term track record, and a long-term focus on our side, we remain disciplined, flexible and confident as ever. WWW.UPGRADERFUNDS.COM - 8 - FundX Aggressive Upgrader Fund FundX Aggressive Upgrader Fund Value of $10,000 vs S&P 500 Index, Dow Jones Wilshire 5000 Index and Russell 2000 Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (7/1/02), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Aggressive Upgrader Fund S&P 500 Index Dow Jones Wilshire 5000 Index Russell 2000 Index 1 year 14.73% 16.52% 19.41% 26.58% 3 Year -11.94% -6.49% -5.46% -3.91% 5 Year 2.58% 1.73% 2.58% 3.07% Since Inception (7/1/02) 7.08% 4.47% 5.63% 6.95% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends.The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 9 - FundX Aggressive Upgrader Fund Schedule of Investments at October 31, 2010 Shares Value INVESTMENT COMPANIES: 99.8% Class 1 & 2 Funds: 56.1%^ Driehaus Emerging Markets Growth Fund* $ Fidelity Advisor Industrials Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI Emerging Markets Index Fund Oppenheimer Developing Markets Fund PowerShares QQQ ETF Rydex S&P Midcap 400 Pure Growth ETF SDPR S&P Emerging Markets Small Cap ETF Vanguard Emerging Markets ETF Wells Fargo Advantage Growth Fund* Wells Fargo Advantage Small Cap Value Fund Total Class 1 & 2 Funds Class 3 Funds: 43.7%^ Ariel Fund iShares Dow Jones Select Dividend Index Fund iShares Russell MidCap Value Index Fund Matthews Asian Growth & Income Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged) Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF T. Rowe Price International Stock Fund Wells Fargo Advantage Discovery Fund* Wintergreen Fund Total Class 3 Funds Total Investment Companies (Cost $88,532,978) SHORT-TERM INVESTMENTS: 0.3% Invesco AIM STIT - Treasury Portfolio 0.06%# Total Short-Term Investments (Cost $280,316) Total Investments: 100.1% (Cost $88,813,294) Liabilities in Excess of Other Assets: (0.1%) ) Net Assets: 100.0% $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 10 - FundX Aggressive Upgrader Fund Schedule of Investments at October 31, 2010, Continued * Non-income producing. # Seven-day yield as of October 31, 2010. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 11 - FundX Conservative Upgrader Fund (RELAX) The FundX Conservative Upgrader Fund provides a mix of equities and fixed income investments for investors seeking to balance the growth potential of stocks with a healthy allocation to less volatile bonds and lower risk alternative strategies. Upgrading is a disciplined investment strategy that selects funds based on near-term performance with the flexibility to invest globally in the regions and strategies we identify as current market leaders. The experience of the equity component of RELAX was similar to that of our other equity funds.From October 31, 2009 through October 31, 2010, global stock markets grew, building on the rebound off the bear market lows of March 2009. As is typical of trend reversals, the greatest gains were from funds focused in areas that had been hurt worst in the recent declines. RELAX eschews more aggressive funds that comprise at least a portion of our other equity portfolios, investing instead in less speculative “core” funds.Leadership in those funds was shared by mid-cap US based funds and foreign funds, mostly in Europe. The rally stalled in the spring, peaking in late April.Foreign funds that had led the rally fell the hardest and the contraction that occurred from April through July, ended in peak-to-trough declines of 14% to 25% in various indexes. Stock markets weren’t the only area that faced volatility, currencies also swung wildly – mainly due to fear related to European sovereign credit strains. This prompted our portfolio to dramatically reduce overseas equity exposure in favor of domestic funds.By the end of June RELAX had almost no foreign stock fund holdings. Most equity indexes stabilized between July and September and by the end of October 2010, most were at or near the April peak.Some foreign funds came back to life and RELAX incrementally integrated them back into the portfolio.By the end of the fiscal year, over 25% of the equity holdings were foreign. The modest whip-saws we faced this year were less challenging to RELAX that our other equity based funds because this fund invests only in core funds, and because of excellent performance from the flexible income component of the portfolio. Over time, meaningful leadership trends can last for years. We have managed portfolios based on Upgrading for more than 40 years. Market leadership is obvious in hindsight. Real-time, our goal is to continually align our portfolios based on our proven scoring system and current observations. Having decades of experience, a long-term track record, and a long-term focus on our side, we remain disciplined, flexible and confident as ever. The bond side of the RELAX portfolio incorporates our Flexible Income strategy – a disciplined investment approach that, similar to the Upgrading approach we implement in our equity-based funds, aims to continually align our portfolio with the current leadership in the various areas of the changing bond markets. The biggest gainers among the fixed income funds came from the strategic and high-yield areas.Funds that were held for this entire 12-month period ended October 31, 2010 added the most to performance of the fixed-income side. These included MainStay High Yield Corporate (MHYIX), Loomis Sayles Bond Fund (LSBDX) and Western Asset Core Bond (WAPIX). The ability to move into and out of high-yield, global and strategic bond funds kept the portfolio well ahead of the Barclays Capital Aggregate Bond Index for the fiscal year ended October 31, 2010, notwithstanding two brief periods of underperformance within that window.It achieved this outperformance while experiencing relatively modest drawdowns, the worst of which was less than 1.1%.The index suffered a peak-to-trough loss of over 2% during this time frame. This was due, in part, to the portfolio having moved away from government bonds and into corporate debt that was less susceptible to interest rate swings.A brief, sharp rise in rates in December 2009, for example, caused much of the bond market to suffer a pullback, while RELAX’s fixed income holdings held their own. As the stock market reached a peak in April 2010, the 10-year US Treasury yield also peaked just above 4%. Then, as global stock market indexes surrendered their 2010 gains in May and June, bond yields dropped, elevating bond prices. Some of the decline in bond yields is attributable to renewed equity volatility, which prompted investors to favor bonds.As the summer wore on, yields continued to drop fueled also by the anticipation of large purchases by the US Federal Reserve (known as quantitative easing or QE2).As yields approached 2.5% on the 10-year Treasury we began to shorten up on maturities slightly.This served the portfolio well in September and October, as rates bounded back off a low of 2.3%. Short-term funds, such as the iShares Barclays 1-3 Year Treasury ETF (SHY), added the least to the Fund’s performance, though they did add stability. None of the underlying fixed income funds had a negative return for the time we held them. At a time when investors are concerned about the potential of rising interest rates, we believe our flexible strategy offers an appealing combination of agility and discipline. WWW.UPGRADERFUNDS.COM - 12 - FundX Conservative Upgrader Fund FundX Conservative Upgrader Fund Value of $10,000 vs S&P 500 Index, Dow Jones Wilshire 5000 Index and Blended 60% S&P 500 Index/40% Barclays Capital Aggregate Bond Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (7/1/02), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Blended 60% S&P 500 Index/40% Period FundX Conservative Upgrader Fund S&P 500 Index Dow Jones Wilshire 5000 Index Barclays Capital Aggregate Bond Index 1 year 12.96% 16.52% 19.41% 13.36% 3 Year -3.43% -6.49% -5.46% -0.53% 5 Year 4.54% 1.73% 2.58% 4.05% Since Inception (7/01/02) 6.49% 4.47% 5.63% 5.46% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends.The Barclays Capital Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 13 - FundX Conservative Upgrader Fund Schedule of Investments at October 31, 2010 Shares Value INVESTMENT COMPANIES: 99.9% Class 3 Funds: 60.6%^ Ariel Fund $ Calamos Growth Fund* Invesco Van Kampen Global Franchise Fund iShares Dow Jones Select Dividend Index Fund iShares Russell MidCap Value Index Fund Matthews Asian Growth & Income Fund Oakmark International Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged) PIMCO StocksPLUS Total Return Fund Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF T. Rowe Price International Stock Fund Wintergreen Fund Total Class 3 Funds Class 4 Funds: 2.0%^ Permanent Portfolio Fund Total Class 4 Funds Class 5 Funds: 37.3%^ AllianceBernstein Global Bond Fund Artio Total Return Bond Fund BlackRock Strategic Income Opportunities Portfolio iShares Barclays 1-3 Year Treasury Bond Fund Loomis Sayles Bond Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund PIMCO Emerging Markets Bond Fund PIMCO Foreign Bond Fund (US Dollar-Hedged) PIMCO Total Return Fund Pioneer Strategic Income Fund SPDR Barclays Capital High Yield ETF Western Asset Core Bond Fund Total Class 5 Funds Total Investment Companies (Cost $59,279,784) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 14 - FundX Conservative Upgrader Fund Schedule of Investments at October 31, 2010, Continued Shares Value SHORT-TERM INVESTMENTS: 0.0% Invesco AIM STIT - Treasury Portfolio 0.06%# $ Total Short-Term Investments (Cost $129) Total Investments: 99.9% (Cost $59,279,913) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ * Non-income producing. # Seven-day yield as of October 31, 2010. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market. These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 15 - FundX Flexible Income Fund (INCMX) The FundX Flexible Income Fund provides a total return oriented income portfolio for investors seeking an alternative to the interest rate and credit risks of a traditional fixed income portfolio. Our goal is to balance the upside potential of a diverse variety of fixed income and alternative strategies with an emphasis on managing short-term volatility. Our flexible income approach is a disciplined investment strategy that selects funds based on near-term performance with the flexibility to invest globally and include strategies that share similar historical volatility to fixed income funds but don’t invest directly in bonds or other debt instruments. We can also shift the portfolio to a very short-term, high quality, “defensive” posture when we identify imbalances between risk and upside potential. Our total return orientation allows the potential for capital gains in addition to income, and affords us greater flexibility when selecting funds for the portfolio. The ability to move into and out of high-yield, global and strategic bond funds kept the portfolio well ahead of its benchmark Barclays Capital Aggregate Bond Index for the period of the fiscal year ended October 31, 2010, notwithstanding two brief periods of underperformance within that window.It achieved this outperformance while experiencing relatively modest drawdowns, the worst of which was less than 1.1%.The benchmark index suffered a peak-to-trough loss of over 2% during this time frame. This was due, in part, to the portfolio having moved away from government bonds and into corporate debt that was less susceptible to interest rate swings.A brief, sharp rise in rates in December 2009, for example, caused much of the bond market to suffer a pullback, while INCMX held its own. As the stock market reached a peak in April 2010, the 10-year US Treasury yield also peaked just above 4%. Then, as global stock market indexes surrendered their 2010 gains in May and June, bond yields dropped, elevating bond prices. Some of the decline in bond yields is attributable to renewed equity volatility, which prompted investors to favor bonds.As the summer wore on, yields continued to drop fueled also by the anticipation of large purchases by the US Federal Reserve (known as quantitative easing or QE2).As yields approached 2.5% on the 10-year US Treasury we reduced maturities by selling intermediate term treasury funds in favor of shorter durations and higher yielding corporate bond funds.This served the portfolio well in September and October, as rates bounded back off a low of 2.3%. The strongest returns in our Flexible Income Fund portfolio came from the strategic and high-yield areas.Funds that were held for this entire 12-month period added the most to performance of the fixed-income side. These included MainStay High Yield Corporate (MHYIX), Loomis Sayles Bond Fund (LSBDX) and John Hancock Strategic Income (JSTIX).Strategic, bond fund managers have the ability to “go anywhere” within the fixed income sphere, and our systems allows us to capitalize on their success when they are getting it right. The maturity range of the INCMX portfolio started and ended the fiscal year with an average effective maturity of about 7 years and duration of 4.2 years.Mid-way through the year this contracted slightly, to a maturity of less than 6 years and duration of 3.4 years.At that time, we had decreased the weighting to short-term bonds from about 15% to approximately 8% of the portfolio.By fiscal year-end, short-term bond funds again made up about 15% of the mix. Exposure to foreign bonds varied over the course of the fiscal year, ranging from 10% at the start, contracting to just 5% by mid-year (at the end of April), and ending with a hefty 20% in overseas debt by October 31.PIMCO Foreign Bond Dollar Hedged (PFORX) was held throughout the entire 12 months, and added handsomely to the portfolio’s return. Emerging market debt represented 5% of the portfolio at year-end. Short-term funds, such as the iShares Barclays 1-3 Year Treasury ETF (SHY), added the least to the Fund’s performance, though they did add some stability. None of the underlying fixed income funds had a negative return for the time we held them. At a time when investors are concerned about the potential of rising interest rates, we believe our flexible strategy offers an appealing combination of agility and discipline. WWW.UPGRADERFUNDS.COM - 16 - FundX Flexible Income Fund FundX Flexible Income Fund Value of $10,000 vs Barclays Capital Aggregate Bond Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (7/1/02), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Flexible Income Fund Barclays Capital Aggregate Bond Index 1 year 9.67% 8.01% 3 Year 5.19% 7.23% 5 Year 6.40% 6.45% Since Inception (7/01/02) 6.54% 5.74% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The Barclays Capital Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 17 - FundX Flexible Income Fund Schedule of Investments at October 31, 2010 Shares Value INVESTMENT COMPANIES: 99.8% Class 4 Funds: 4.3%^ Permanent Portfolio Fund $ Total Class 4 Funds Class 5 Funds: 95.5%^ AllianceBernstein Global Bond Fund Artio Total Return Bond Fund† BlackRock Strategic Income Opportunities Portfolio FPA New Income Fund iShares Barclays 1-3 Year Treasury Bond Fund John Hancock Strategic Income Fund Loomis Sayles Bond Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund PIMCO Emerging Markets Bond Fund PIMCO Foreign Bond Fund (US Dollar-Hedged) PIMCO Total Return Fund Pioneer Strategic Income Fund SPDR Barclays Capital High Yield ETF Weitz Short-Intermediate Income Fund Western Asset Core Bond Fund Total Class 5 Funds Total Investment Companies (Cost $163,225,647) SHORT-TERM INVESTMENTS: 0.1% Invesco AIM STIT - Treasury Portfolio 0.06%# Total Short-Term Investments (Cost $123,669) Total Investments: 99.9% (Cost $163,349,316) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ † A portion of this security is considered illiquid. As of October 31, 2010, the total market value of securities considered illiquid was $471,158 or 0.3% of net assets. # Seven-day yield as of October 31, 2010. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market. These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bondsdenominated in foreign currencies. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 18 - FundX Upgrader Funds (This Page Intentionally Left Blank.) WWW.UPGRADERFUNDS.COM - 19 - FundX ETF Aggressive Upgrader Fund (UNBOX) The FundX ETF Aggressive Upgrader Fund provides a speculative equity portfolio for investors seeking long-term growth and willing to accept above average stock market volatility. UNBOX has the ability to be the most concentrated and therefore the most aggressive Upgrader fund. Upgrading is a disciplined investment strategy that selects ETFs based on near-term performance with the flexibility to invest globally in the sectors, regions and strategies we identify as current market leaders. UNBOX is one of two Upgrader funds that invest exclusively in exchange traded funds (ETFs). From October 31, 2009 through October 31, 2010, global stock markets grew, building on the rebound off the bear market lows of March 2009. As is typical of trend reversals, the greatest gains were from higher risk funds that specialize in more speculative emerging markets, small cap stocks, and areas that had been hurt worst in the recent declines. UNBOX assertively incorporates higher-risk ETFs into its mix than other Upgrader Funds.By October 31, 2009 the portfolio had embraced the market rally and held 33% emerging markets.Overall, almost 80% of the portfolio was in foreign funds at that time. The market rally ran into some moderate volatility in early 2010, which was more sharply felt in UNBOX than in the other FundX Upgrader Funds.That weakness came chiefly from single country funds held at the time.Most indexes peaked in April, at which point a correction ensued that lasted through July and ended in peak-to-trough declines of 14% to 25% in most indexes. Emerging markets and foreign funds that had led the rally fell first, and declined more than the broad market indexes through the correction.Our system responded by prompting us to lighten up on some of the more volatile components of the portfolio, and by the end of June UNBOX had almost no emerging markets holdings. Stock markets weren’t the only area that faced volatility, currencies also swung wildly – mainly due to fear related to European sovereign credit strains. This prompted our portfolio to dramatically reduce foreign equity exposure in favor of domestic funds. Most equity indexes stabilized between July and September and by the end of October 2010, most were at or near the April peak.Some foreign funds, especially emerging markets, came back to life and UNBOX incrementally integrated them back into the portfolio. The modest whip-saws we faced this year caused UNBOX to lag the S&P 500 Index for the fiscal year ended October 31, 2010.But our flexibility, discipline and diversification helped to minimize the shortfall, and to allow the fund to participate in the rebound. As tempting as it may be to look back and dwell on the relative profitability of each trade, we believe it is more important to acknowledge that market leadership is fickle and often ebbs and flows in fits and starts. Sometimes we get whip-sawed, and when that happens, the important thing is to allow our portfolio to re-adjust and potentially get back on track as quickly as possible. Over time, meaningful leadership trends can last for years. We have managed portfolios based on Upgrading for more than 40 years, and have occasionally been humbled in periods when the strategy lagged the benchmark. We remind ourselves, however, that actions designed to slavishly track a benchmark require investors to forfeit the opportunity to out-perform that benchmark over time. Market leadership is obvious in hindsight. Real-time, our goal is to continually align our portfolios based on our proven scoring system and current observations. Having decades of experience, a long-term track record, and a long-term focus on our side, we remain disciplined, flexible and confident as ever. WWW.UPGRADERFUNDS.COM - 20 - FundX ETF Aggressive Upgrader Fund FundX ETF Aggressive Upgrader Fund Value of $10,000 vs S&P 500 Index, Dow Jones Wilshire 5000 Index and Russell 2000 Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (1/31/07), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX ETF Aggressive S&P 500 Index Dow Jones Wilshire 5000 Index Russell 2000 Index 1 year 8.81% 16.52% 19.41% 26.58% 3 year -12.08% -6.49% -5.46% -3.91% Since Inception (1/31/07) -2.40% -2.98% -2.12% -2.03% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends.The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 21 - FundX ETF Aggressive Upgrader Fund Schedule of Investments at October 31, 2010 Shares Value INVESTMENT COMPANIES: 100.0% Class 1 & 2 Funds: 100.0%^ Guggenheim BRIC ETF $ iShares Cohen & Steers Realty Majors Index Fund iShares MSCI BRIC Index Fund iShares MSCI Emerging Markets Index Fund iShares MSCI Pacific ex-Japan Index Fund iShares Russell Midcap Growth Index Fund iShares S&P Latin America 40 Index Fund iShares S&P MidCap 400 Growth Fund iShares Silver Trust* Market Vectors Gold Miners ETF PowerShares QQQ ETF Rydex S&P Midcap 400 Pure Growth ETF SPDR Gold Trust ETF* SDPR S&P Emerging Markets Small Cap ETF SPDR S&P International Small Cap ETF Vanguard Emerging Markets ETF Vanguard REIT ETF Total Class 1 & 2 Funds Total Investment Companies (Cost $20,049,659) SHORT-TERM INVESTMENTS: 0.1% Invesco AIM STIT - Treasury Portfolio 0.06%# Total Short-Term Investments (Cost $30,117) Total Investments: 100.1% (Cost $20,079,776) Liabilities in Excess of Other Assets: (0.1%) ) Net Assets: 100.0% $ * Non-income producing. # Seven-day yield as of October 31, 2010. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 22 - FundX Upgrader Funds (This Page Intentionally Left Blank.) WWW.UPGRADERFUNDS.COM - 23 - FundX ETF Upgrader Fund (REMIX) The FundX ETF Upgrader Fund provides a core equity portfolio for investors seeking long-term growth and willing to accept average stock market volatility. Upgrading is a disciplined investment strategy that selects ETFs based on near-term performance with the flexibility to invest globally in the sectors, regions and strategies we identify as current market leaders. REMIX is one of two Upgrader funds that invest exclusively in exchange traded funds (ETFs). From October 31, 2009 through October 31, 2010, global stock markets gained, building on the rebound off the bear market lows of March 2009. As is typical of trend reversals, the greatest gains were from higher risk ETFs that specialize in more speculative emerging markets, small cap stocks, and areas that had been hurt worst in the recent declines. Following the trend, REMIX embraced the rally and by October 31, 2009, our portfolio held almost 10% emerging markets. REMIX always invests mainly in the less speculative “core” ETFs, and leadership in that part of the portfolio was shared by mid-cap US based ETFs and foreign ETFs, mostly European. The rally ran into some volatility in early 2010, and most indexes peaked in April. Emerging markets and foreign ETFs that had led the rally fell first, and by the end of April, most indexes had begun a correction that lasted through July and ended in peak-to-trough declines of 14% to 25%. REMIX had rallied more than the benchmark S&P500 Index between October 2009 and the peak in April 2010, and declined more than the index through the correction. Stock markets weren’t the only area that faced volatility, currencies also swung wildly – mainly due to fear related to European sovereign credit strains. This prompted our portfolio to dramatically reduce foreign equity exposure in favor of domestic ETFs. Most equity indexes stabilized between July and September and by the end of October 2010, most were at or near the April peak. Some foreign ETFs, especially emerging markets, came back to life and REMIX incrementally integrated them back into the portfolio. The modest whip-saws we faced this year caused REMIX to lag the S&P 500 Index, but our flexibility, discipline and diversification helped to minimize the damage and allow the Fund to participate in the bulk of the rebound and earn gains. As tempting as it may be to look back and dwell on the relative profitability of each trade, we believe it’s more important to acknowledge that market leadership is fickle and often ebbs and flows in fits and starts. Sometimes we get whip-sawed, and when that happens, the important thing is to allow our portfolio to re-adjust and potentially get back on track as quickly as possible. Over time, meaningful leadership trends can last for years. We have managed portfolios based on Upgrading for more than 40 years, and have occasionally been humbled in periods when the strategy lagged the benchmark. We remind ourselves, however, that actions designed to track a benchmark require investors to forfeit the opportunity to out-perform that benchmark over time. Market leadership is obvious in hindsight. Real-time, our goal is to continually align our portfolios based on our proven scoring system and current observations. Having decades of experience, a long-term track record, and a long-term focus on our side, we remain disciplined, flexible and confident as ever. During the fiscal year, holdings in domestic equities rose from 45% to 52% of this ETF-only portfolio.This coincided with a decrease in foreign investments from 53% to 42%.That decrease came entirely from established economies such as Europe and Japan; emerging markets actually increased slightly over this time, from 9.4% to 13.5% of the overall mix. The financial services sector became less significant in the REMIX portfolio – contracting from 29% to 21% of the mix, while concentration in manufacturing rose from 41% to over 47%. As in our other equity-based portfolios, the overall size of the companies represented became smaller.The average market cap fell from $14 billion to about $10 billion. The highest returns this period were generated from the iShares Silver Trust (SLV) (a precious metal ETF) and from the SPDR S&P Emerging Markets Small Cap ETF (EWX).The heaviest drag on the portfolio came from losses in small-cap value ETFs, the iShares S&P 600 Small Cap Value (IJS) and the iShares Russell 2000 Value (IWN). WWW.UPGRADERFUNDS.COM - 24 - FundX ETF Upgrader Fund FundX ETF Upgrader Fund Value of $10,000 vs S&P 500 Index and Dow Jones Wilshire 5000 Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (1/31/07), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX ETF Upgrader S&P 500 Index Dow Jones Wilshire 5000 Index 1 year 14.18% 16.52% 19.41% 3 year -11.74% -6.49% -5.46% Since Inception (1/31/07) -5.29% -2.98% -2.12% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 25 - FundX ETF Upgrader Fund Schedule of Investments at October 31, 2010 Shares Value INVESTMENT COMPANIES: 99.9% Class 1 & 2 Funds: 30.8%^ Guggenheim BRIC ETF $ iShares Cohen & Steers Realty Majors Index Fund iShares MSCI BRIC Index Fund iShares MSCI Emerging Markets Index Fund iShares MSCI Pacific ex-Japan Index Fund iShares Russell Midcap Growth Index Fund iShares S&P Latin America 40 Index Fund iShares S&P MidCap 400 Growth Fund iShares Silver Trust* Market Vectors Gold Miners ETF PowerShares QQQ ETF Rydex S&P Midcap 400 Pure Growth ETF SPDR Gold Trust ETF* SDPR S&P Emerging Markets Small Cap ETF SPDR S&P International Small Cap ETF Vanguard Emerging Markets ETF Vanguard REIT ETF Total Class 1 & 2 Funds Class 3 Funds: 69.1%^ Guggenheim Multi-Asset Income ETF iShares Dow Jones Select Dividend Index Fund iShares Russell MidCap Value Index Fund PowerShares International Dividend Achievers Portfolio SPDR S&P MidCap 400 ETF SPDR International Dividend ETF SPDR S&P Dividend ETF Vanguard European ETF Total Class 3 Funds Total Investment Companies (Cost $6,262,292) SHORT-TERM INVESTMENTS: 0.9% Invesco AIM STIT - Treasury Portfolio 0.06%# Total Short-Term Investments (Cost $63,382) Total Investments: 100.8% (Cost $6,325,674) Liabilities in Excess of Other Assets: (0.8%) ) Net Assets: 100.0% $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 26 - FundX ETF Upgrader Fund Schedule of Investments at October 31, 2010, Continued * Non-income producing. # Seven-day yield as of October 31, 2010. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 27 - FundX Tactical Upgrader Fund (TACTX) The FundX Tactical Upgrader Fund provides a risk managed equity portfolio for investors seeking long-term growth combined with active risk management, including the ability to hold considerable cash, hedge stock market exposure and occasionally attempt to profit from market declines. Upgrading is a disciplined investment strategy that selects funds based on near-term performance with the flexibility to invest globally in the sectors, regions and strategies we identify as current market leaders. For TACTX, we overlay a series of models that consider market valuations, trend, investor sentiment and monetary conditions and use those as perspective to adjust the level of exposure to equity based funds and ETFs. When we launched TACTX in 2008, we used these models to switch between a fully invested and fully defensive investment posture, but have since added incremental adjustments. We continue to believe that a “weight-of-the-evidence” based approach is the best way to deal with proactive market timing decisions, but we don’t believe an, “all in, all out” approach is as effective as a process that allows for incremental adjustments. More importantly, we acknowledge that we don’t have a crystal ball – and although we seek to align the portfolio with the most probable outcomes based on historical measures, we are also determined to actively manage the risk that the evidence is wrong – that the current experience will be different from our expectations – and therefore we seek to minimize the impact of whipsaws, false signals, and unforeseen events.Unfortunately, when we launched TACTX, our disciplined adherence to our models kept us fully invested through most of 2008. We since adopted a policy to override our models and move to a fully defensive posture if we approach a peak-to-trough decline of 15%. In late 2009, with Board approval, we began to buy and sell options as a tool to make more incremental adjustments, hedge risks, generate income and manage equity exposure with greater precision. From October 31, 2009 through the market peak in April 2010, TACTX was generally fully invested, but hedged by investing in “put” options. Owning “put” options functions to hedge the portfolio in case of a decline. The cost of this hedge offsets our investment gains. TACTX lagged the rally into the April peak, but these options ultimately added considerable value, especially in the early stages of the pullback in April, and most notably in the “flash crash” in early May. Since that time, our risk posture has been more neutral, and the primary strategy of the fund has been to sell “puts”, obligating the fund to buy highly ranked ETFs on pullbacks, and also to sell “covered calls” against ETFs held in the fund, requiring us to sell those positions into rallies that exceed our expectations. These transactions generate income for the portfolio, and all are fully collateralized. We often hold considerable cash in the form of short-term US Treasury bills, but much of that is used as collateral when we sell “put” options. We continue to use Upgrading to determine which funds and ETFs we want to own, and we use our tactical models to determine how to balance the risk and return potential. The main benefit of our use of options is the ability to hedge against unforeseen events and to produce income as we selectively add to and reduce equity exposure. We are proud of the risk adjusted performance of the tactical strategy over this past fiscal year ended October 31, 2010 and excited to provide this institutional-caliber risk managed strategy as an alternative for our shareholders. WWW.UPGRADERFUNDS.COM - 28 - FundX Tactical Upgrader Fund FundX Tactical Upgrader Fund Value of $10,000 vs S&P 500 Index and Dow Jones Wilshire 5000 Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (2/29/08), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Tactical Upgrader S&P 500 Index Dow Jones Wilshire 5000 Index 1 year 5.59% 16.52% 19.41% Since Inception (2/29/08) -11.77% -2.11% -0.85% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 29 - FundX Tactical Upgrader Fund Schedule of Investments at October 31, 2010 Shares Value INVESTMENT COMPANIES: 28.7% Class 1 & 2 Funds: 4.5%^ iShares MSCI Emerging Markets Index Fund ‡ $ PowerShares QQQ ETF ‡ Total Class 1 & 2 Funds Class 3 Funds: 24.2%^ Ariel Fund iShares Dow Jones Select Dividend Index Fund ‡ Matthews Asian Growth & Income Fund Oakmark International Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged) SPDR S&P MidCap 400 ETF ‡ Wintergreen Fund Total Class 3 Funds Total Investment Companies (Cost $8,392,139) Contracts (100 shares per contract) PURCHASED OPTIONS: 0.2% Call Options: 0.2% SPDR S&P 500 ETF, Expiration 11/20/10, Strike Price $118* SPDR S&P 500 ETF, Expiration 12/18/10, Strike Price $119* Total Purchased Options (Cost $85,754) Shares/Principal Amount SHORT-TERM INVESTMENTS: 72.1% Invesco AIM STIT - Treasury Portfolio 0.06% # US Treasury Bill, Maturity Date 11/4/10, 0.0011% US Treasury Bill, Maturity Date 11/18/10, 0.0011% US Treasury Bill, Maturity Date 11/26/10, 0.0013% US Treasury Bill, Maturity Date 12/16/10, 0.0015% Total Short-Term Investments (Cost $23,209,545) Total Investments: 101.0% (Cost $31,687,438) Liabilities in Excess of Other Assets: (1.0%) ) Net Assets: 100.0% $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 30 - FundX Tactical Upgrader Fund Schedule of Options Written at October 31, 2010 Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN iShares Dow Jones Select Dividend Index Fund, Expiration 11/20/10, Strike Price $48* $ ) iShares MSCI Emerging Markets Fund, Expiration 11/20/10, Strike Price $46* ) iShares MSCI Emerging Markets Fund, Expiration 11/20/10, Strike Price $47* ) PowerShares QQQ ETF, Expiration 11/20/10, Strike Price $51* ) SPDR S&P 500 ETF, Expiration 11/20/10, Strike Price $120* ) SPDR S&P MidCap 400 ETF, Expiration 11/20/10, Strike Price $150* ) Total Call Options Written (Premiums received $132,868) ) PUT OPTIONS WRITTEN iShares Dow Jones Select Dividend Index Fund, 11/20/10, Strike Price $46* ) 94 iShares Dow Jones Select Dividend Index Fund, 11/20/10, Strike Price $47* ) iShares MSCI Emerging Markets Fund, Expiration 11/20/10, Strike Price $43* ) iShares MSCI Emerging Markets Fund, Expiration 11/20/10, Strike Price $44* ) iShares MSCI Emerging Markets Fund, Expiration 11/20/10, Strike Price $45* ) iShares S&P Latin America 40 Index Fund, Expiration 11/20/10, Strike Price $50* ) iShares S&P Latin America 40 Index Fund, Expiration 11/20/10, Strike Price $51* ) iShares Silver Trust, Expiration 11/20/10, Strike Price $21* ) iShares Silver Trust, Expiration 11/20/10, Strike Price $22* ) PowerShares QQQ ETF, Expiration 11/20/10, Strike Price $49* ) PowerShares QQQ ETF, Expiration 11/20/10, Strike Price $52* ) SPDR Gold Trust, Expiration 11/20/10, Strike Price $126* ) SPDR Gold Trust, Expiration 11/20/10, Strike Price $130* ) SPDR S&P MidCap 400 ETF, Expiration 11/20/10, Strike Price $140* ) SPDR S&P MidCap 400 ETF, Expiration 11/20/10, Strike Price $143* ) SPDR S&P MidCap 400 ETF, Expiration 11/20/10, Strike Price $145* ) Total Put Options Written (Premiums received $285,955) ) TOTAL OPTIONS WRITTEN (Total Premiums received $418,823) $ ) * Non-income producing. ‡ Held in connection with open written call options. # Seven-day yield as of October 31, 2010. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 31 - FundX Tactical Total Return Fund (TOTLX) The FundX Tactical Total Return Fund provides a conservative total return portfolio for investors seeking long-term growth tempered by an emphasis on risk management. Upgrading is a disciplined investment strategy that selects funds based on near-term performance with the flexibility to invest globally in the sectors, regions and strategies we identify as current market leaders. TOTLX blends the risk managed equity strategy used in the Tactical Upgrader fund with the flexible income strategy from the Flexible Income fund. Most investors settle on a static asset allocation and use that as the primary way to balance their risk tolerance versus their return objectives. TOTLX starts with a neutral, 50% equity / 50% fixed income allocation, and then actively varies that allocation based on a series of models that indicate the relative attractiveness of stocks versus bonds. The stock allocation may be fully invested or hedged based on the models and risk management tools used in the Tactical Upgrader Fund. The credit risk, duration risk and broader fixed income portfolio are driven by our Flexible Income strategy. In late 2009, with Board approval, we began to buy and sell options as a tool to make more incremental adjustments, hedge risks, generate income and manage equity exposure with greater precision. From October 31, 2009 through the market peak in April 2010, the equity component of TOTLX was generally fully invested, but hedged by investing in “put” options. Owning “put” options functions to hedge the portfolio in case of a decline. The cost of this hedge offsets our investment gains. TOTLX lagged the rally into the April peak, but these options ultimately added considerable value, especially in the early stages of the pullback in April, and most notably in the “flash crash” in early May. Since that time, our risk posture has been more neutral, and the primary equity strategy of the fund has been to sell “puts”, obligating the fund to buy highly ranked ETFs on pullbacks, and also to sell “covered calls” against ETFs held in the fund, requiring us to sell those positions into rallies that exceed our expectations. These transactions generate income for the portfolio, and all are fully collateralized. We often hold considerable cash in the form of short-term US Treasury bills, but much of that is used as collateral when we sell “put” options. Our flexible income approach is a disciplined investment strategy that selects funds based on near-term performance with the flexibility to invest globally and include strategies that share similar historical volatility to fixed income funds but don’t invest directly in bonds or other debt instruments. We can also shift the portfolio to a very short-term, high quality, “defensive” posture when we identify imbalances between risk and upside potential. Our total return orientation allows the potential for capital gains in addition to income, and affords us greater flexibility when selecting funds for the portfolio. The ability to move into and out of high-yield, global and strategic bond funds kept the portfolio well ahead of its benchmark Barclays Capital Aggregate Bond Index for the period of the fiscal year ended October 31, 2010, notwithstanding two brief periods of underperformance within that window.It achieved this outperformance while experiencing relatively modest drawdowns. Since the Fund’s inception, the allocation has fluctuated from as little as 40% to as high as 60% flexible income, with the balance in the tactical equity strategy.We seek modest and gradual adjustments so they do not impact performance significantly. Instead, we hope returns and volatility are mainly influenced by the investment selections of the component strategies as opposed to active asset allocation. Because we intend for this strategy to be very conservative, our management team is committed to overriding our models and moving to a very defensive posture in the event of a peak-to-trough decline of 10%. More broadly, our goal is to provide a compelling risk managed investment opportunity. WWW.UPGRADERFUNDS.COM - 32 - FundX Tactical Total Return Fund FundX Tactical Total Return Fund Value of $10,000 vs S&P 500 Index, Barclays Capital Aggregate Bond Index and Blended 50% S&P 500 Index/50% Barclays Capital Aggregate Bond Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (5/29/09), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Blended 50% S&P 500 Index/ Period FundX Tactical Total Return S&P 500 Index Barclays Capital Aggregate Bond Index 50% Barclays Capital Aggregate Bond Index 1 Year 5.93% 16.52% 8.01% 12.55% Since Inception (5/29/09) 6.22% 21.81% 9.13% 15.86% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Barclays Capital Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 33 - FundX Tactical Total Return Fund Schedule of Investments at October 31, 2010 Shares/Principal Amount Value INVESTMENT COMPANIES: 63.5% Class 1 & 2 Funds: 1.4%^ iShares MSCI Emerging Markets Index Fund ‡ $ PowerShares QQQ ETF ‡ Total Class 1 & 2 Funds Class 3 Funds: 10.5%^ Ariel Fund iShares Dow Jones Select Dividend Index Fund ‡ Matthews Asian Growth & Income Fund Oakmark International Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged) SPDR S&P MidCap 400 ETF ‡ Wintergreen Fund Total Class 3 Funds Class 4 Funds: 1.9%^ Permanent Portfolio Fund Total Class 4 Funds Class 5 Funds: 49.7%^ AllianceBernstein Global Bond Fund Artio Total Return Bond Fund BlackRock Strategic Income Opportunities Portfolio John Hancock Strategic Income Fund Loomis Sayles Bond Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund PIMCO Emerging Markets Bond Fund PIMCO Foreign Bond Fund (US Dollar-Hedged) PIMCO Total Return Fund Pioneer Strategic Income Fund SPDR Barclays Capital High Yield ETF Western Asset Core Bond Fund Total Class 5 Funds Total Investment Companies (Cost $3,064,554) Contracts (100 shares per contract) PURCHASED OPTIONS: 0.1% Call Options: 0.1% 10 SPDR S&P 500 ETF, Expiration 11/20/10, Strike Price $118* 5 SPDR S&P 500 ETF, Expiration 12/18/10, Strike Price $119* Total Purchased Options (Cost $4,288) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 34 - FundX Tactical Total Return Fund Schedule of Investments at October 31, 2010, Continued Shares/Principal Amount Value SHORT-TERM INVESTMENTS: 36.8% Invesco AIM STIT - Treasury Portfolio 0.06% # $ US Treasury Bill, Maturity Date 11/4/10, 0.0011% US Treasury Bill, Maturity Date 11/26/10, 0.0013% US Treasury Bill, Maturity Date 12/16/10, 0.0013% Total Short-Term Investments (Cost $1,918,252) Total Investments: 100.4% (Cost $4,987,094) Liabilities in Excess of Other Assets: (0.4%) ) Net Assets: 100.0% $ Schedule of Options Written at October 31, 2010 Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN 15 iShares Dow Jones Select Dividend Index Fund, 11/20/10, Strike Price $48* $ ) 5 iShares MSCI Emerging Markets Fund, Expiration 11/20/10, Strike Price $46* ) 5 iShares MSCI Emerging Markets Fund, Expiration 11/20/10, Strike Price $47* ) 5 PowerShares QQQ ETF, Expiration 11/20/10, Strike Price $51* ) 15 SPDR S&P 500 ETF, Expiration 11/20/10, Strike Price $120* ) 5 SPDR S&P MidCap 400 ETF, Expiration 11/20/10, Strike Price $150* ) Total Call Options Written (Premiums received $6,643) ) PUT OPTIONS WRITTEN 5 iShares Dow Jones Select Dividend Index Fund, 11/20/10, Strike Price $46* ) 2 iShares Dow Jones Select Dividend Index Fund, 11/20/10, Strike Price $47* ) 10 iShares MSCI Emerging Markets Fund, Expiration 11/20/10, Strike Price $43* ) 20 iShares MSCI Emerging Markets Fund, Expiration 11/20/10, Strike Price $44* ) 5 iShares MSCI Emerging Markets Fund, Expiration 11/20/10, Strike Price $45* ) 5 iShares S&P Latin America 40 Index Fund, Expiration 11/20/10, Strike Price $50* ) 5 iShares S&P Latin America 40 Index Fund, Expiration 11/20/10, Strike Price $51* ) 5 iShares Silver Trust, Expiration 11/20/10, Strike Price $21* ) 10 iShares Silver Trust, Expiration 11/20/10, Strike Price $22* ) 10 PowerShares QQQ ETF, Expiration 11/20/10, Strike Price $49* ) 5 PowerShares QQQ ETF, Expiration 11/20/10, Strike Price $52* ) 5 SPDR Gold Trust, Expiration 11/20/10, Strike Price $126* ) 5 SPDR Gold Trust, Expiration 11/20/10, Strike Price $130* ) 10 SPDR S&P MidCap 400 ETF, Expiration 11/20/10, Strike Price $140* ) 5 SPDR S&P MidCap 400 ETF, Expiration 11/20/10, Strike Price $143* ) 15 SPDR S&P MidCap 400 ETF, Expiration 11/20/10, Strike Price $145* ) Total Put Options Written (Premiums received $14,124) ) TOTAL OPTIONS WRITTEN (Total Premiums received $20,767) $ ) * Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 35 - FundX Tactical Total Return Fund Schedule of Options Written at October 31, 2010, Continued ‡ Held in connection with open written call options. # Seven-day yield as of October 31, 2010. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market. These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 36 - FundX Upgrader Funds (This Page Intentionally Left Blank.) WWW.UPGRADERFUNDS.COM - 37 - FundX Upgrader Funds Statements of Assets and Liabilities at October 31, 2010 FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund ASSETS Investments in securities, at value (identified cost $303,330,606, $88,813,294, $59,279,913 and $163,349,316, respectively) (Note 2) $ Receivables: Investment securities sold Fund shares sold Dividends and interest 26 Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Due to custodian — — — Investment advisory fees, net Adminstration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 38 - FundX Upgrader Funds Statements of Assets and Liabilities at October 31, 2010, Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund ASSETS Investments in securities, at value (identified cost $20,079,776, $6,325,674, $31,687,438 and $4,987,094, respectively) (Note 2) $ Deposits at brokers for written options — — Receivables: Investment securities sold — Fund shares sold — Dividends and interest 4 2 Due from advisor, net — — — Prepaid expenses Total assets LIABILITIES Written Options, at value (Premiums received of $0, $0, $418,823 and $20,767, respectively) — — Payables: Investment securities purchased — Fund shares redeemed — — Investment advisory fees, net — Adminstration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income — Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 39 - FundX Upgrader Funds Statements of Operations For the Year Ended October 31, 2010 FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Custody fees Reports to shareholders Registration fees Audit fees Trustee fees Miscellaneous expenses Chief Compliance Officer fees Interest expense (Note 6) Insurance expense Legal fees Total expenses Less: expenses paid indirectly (Note 3) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gains on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 40 - FundX Upgrader Funds Statements of Operations For the Year Ended October 31, 2010, Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund INVESTMENT INCOME Dividends $ Interest 34 15 Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Registration fees Audit fees Reports to shareholders Administration fees Fund accounting fees Custody fees Chief Compliance Officer fees Trustee fees Miscellaneous expenses Legal fees Interest expense (Note 6) — Insurance expense Total expenses Less: fees waived ) Less: expenses paid indirectly (Note 3) — — ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on: Investments Written options — — Net realized gains Capital gain distributions from regulated investment companies — — Change in net unrealized appreciation (depreciation) on investments ) ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 41 - FundX Upgrader Fund Statements of Changes in Net Assets Year Ended Year Ended October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) (b) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Year Ended Year Ended October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net decrease ) $ ) ) $ ) (b)Net of redemption fees of $43,612 and $57,286, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 42 - FundX Aggressive Upgrader Fund Statements of Changes in Net Assets Year Ended Year Ended October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a)(b) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Year Ended Year Ended October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions 63 Shares redeemed (b) Net decrease ) $ ) ) $ ) (b)Net of redemption fees of $7,393 and $20,252, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 43 - FundX Conservative Upgrader Fund Statements of Changes in Net Assets Year Ended Year Ended October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Year Ended Year Ended October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase (decrease) $ ) $ ) (b)Net of redemption fees of $3,642 and $4,222, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 44 - FundX Flexible Income Fund Statements of Changes in Net Assets Year Ended Year Ended October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Year Ended Year Ended October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase (decrease) ) $ ) $ (b)Net of redemption fees of $8,131 and $16,424, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 45 - FundX ETF Aggressive Upgrader Fund Statements of Changes in Net Assets Year Ended Year Ended October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Year Ended Year Ended October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 46 - FundX ETF Upgrader Fund Statements of Changes in Net Assets Year Ended Year Ended October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Year Ended Year Ended October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 47 - FundX Tactical Upgrader Fund Statements of Changes in Net Assets Year Ended Year Ended October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net realized gain on written options Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a)(b) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ Undistributed (Accumulated) net investment income (loss) $ — $ (a)Summary of capital share transactions is as follows: Year Ended Year Ended October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issues in reinvestment of dividends Shares redeemed (b) Net increase (decrease) ) $ ) $ ) (b)Net of redemption fees of $244 and $8,685, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 48 - FundX Tactical Total Return Fund Statements of Changes in Net Assets Year Ended Period Ended October 31, 2010 October 31, 2009* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net realized gain on written options Capital gain distributions from regulated investment companies 24 Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year / period — End of year / period $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Year Ended Period Ended October 31, 2010 October 31, 2009* Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase (decrease) ) $ ) $ * Fund commenced operations May 29, 2009. (b) Net of redemption fees of $1,081 and $36, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 49 - FundX Upgrader Fund Financial Highlights For a capital share outstanding throughout each year Years Ended October 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — — ) ) ) Distribution in excess — — ) — — Total distributions ) Paid-in capital from redemption fees (Note 2) Net asset value, end of year $ Total return % % )%(2) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed % After expenses absorbed(5) % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed % %) After expenses absorbed(6) % %) Portfolio turnover rate % % % 84 % % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Includes advisor reimbursement by affiliates from net realized loss on investments on the disposal of investments in violation of restrictions. Excluding this effect, the total return would have been (42.69)%. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.22%, 1.20%, 1.11%, 1.11% and 1.19% for the years ended October 31, 2010, October 31,2009, October 31, 2008, October 31, 2007 and October 31, 2006, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment income (loss) to average net assets would have been 0.07%, 0.52%, 1.83%, 0.89% and (0.10%) for the years ended October 31, 2010, October 31, 2009, October 31, 2008, October 31, 2007 and October 31, 2006, respectively. (Note 3). Calculated using the average shares outstanding method. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 50 - FundX Aggressive Upgrader Fund Financial Highlights For a capital share outstanding throughout each year Years Ended October 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) ) ) — From net realized gain — — ) ) ) Distribution in excess — — ) — — Total distributions ) Paid-in capital from redemption fees (Note 2) Net asset value, end of year $ Total return % % )% % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed % After fees waived or recouped(4) % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed % %) After fees waived or recouped(5) % %) Portfolio turnover rate % % % 95 % % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.30%, 1.30%, 1.20%, 1.20% and 1.27% for the years ended October 31, 2010, October 31, 2009, October 31, 2008, October 31, 2007 and October 31, 2006, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment income (loss) to average net assets would have been 0.10%, 0.39%, 1.79%, 0.74% and (0.13%) for the years ended October 31, 2010, October 31, 2009, October 31, 2008, October 31, 2007 and October 31, 2006, respectively. (Note 3). Calculated using the average shares outstanding method. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 51 - FundX Conservative Upgrader Fund Financial Highlights For a capital share outstanding throughout each year Years Ended October 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — — ) ) ) Total distributions ) Paid-in capital from redemptions fees (Note 2) Net asset value, end of year $ Total return % % )%(2) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed % After fees absorbed or recouped(5) % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed % After fees absorbed or recouped(6) % Portfolio turnover rate % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Includes advisor reimbursement by affiliates from net realized loss on investments on the disposal of investments in violation of restrictions. Excluding this effect, the total return would have been (27.83)%. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.35%, 1.32%, 1.24%, 1.25% and 1.45% for the years ended October 31, 2010, October 31, 2009, October 31, 2008, October 31, 2007 and October 31, 2006, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment income to average net assets would have been 1.29%, 1.72%, 2.15%, 1.36% and 0.63% for the years ended October 31, 2010, October 31, 2009, October 31, 2008, October 31, 2007 and October 31, 2006, respectively. (Note 3). Calculated using the average shares outstanding method. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 52 - FundX Flexible Income Fund Financial Highlights For a capital share outstanding throughout each year Years Ended October 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — — ) — — Total distributions ) Paid-in capital from redemption fees (Note 2) Net asset value, end of year $ Total return % % )% % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(3): Before fees waived/recouped and expenses absorbed % After fees waived/recouped and expenses absorbed(4) % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS(3): Before fees waived/recouped and expenses absorbed % After fees waived/recouped and expenses absorbed(5) % Portfolio turnover rate % % % 51
